DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 08/06/2019 in which claims 10-11 have been amended while claim 12 has been newly added. By this amendment, claims 1-12 are now pending in the application for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/05/2019 has been considered and placed of record. An initialed copy is attached herewith.
Objections to Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined limitations of, “…further comprising a connector in cooperation with the external component, the microcontroller controlling the series-parallel switching circuit according to a cooperation state of the connector …”, as recited in claims 1,8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1,8 are objected to because of the following informalities: In claim 1, the underlined limitations of, “the microcontroller controlling the series-parallel switching circuit according to a cooperation state of the connector” are indefinite, as it is unclear what “a cooperation state” mean.  Similarly, in claim 8, the underlined limitations of, “wherein the connector is connected to an external component in a contact manner or in a contactless manner for cooperation” are indefinite, as it is unclear what “for cooperation” mean.
Claim 1 is objected to as being unclear as whether the limitations of, “A battery, the battery being used in cooperation with an external component, comprising…” implies the external component comprising or the battery comprising? In case of the latter, then the  A battery, the battery being used in cooperation with an external component, the battery comprising…--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the underlined limitations of, “the microcontroller controlling the series-parallel switching circuit according to a cooperation state of the connector” are indefinite, as it is unclear what “a cooperation state” mean.  
Similarly, in claim 8, the underlined limitations of, “wherein the connector is connected to an external component in a contact manner or in a contactless manner for cooperation” are indefinite, as it is unclear what “for cooperation” mean.
Claims 2-12 depend either directly or indirectly from claim 1 and thus are also rejected for the same reasons.
Additionally, claim 9 depend directly from claim 8 and thus is also rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055
Regarding claim 1: Kim discloses and shows in Figs. 1-3: A battery(10;Fig. 1/(100,200); Fig. 2), the battery being used in cooperation with an external component(notebook computer/portable computer; see abstract/col. 3, lines 46-50), the battery comprising a microcontroller(620)(similar to microcontroller 500; see col. 4, lines 33-59), a switching circuit(600), and at least two battery packs(100, 200), further comprising a connector(while not given any patentable weight absent a showing in the drawings as originally filed, battery packs and/or adapters of notebook computers or portable computers are equipped with connectors thereon)in cooperation with the external component(notebook computer/portable computer), the microcontroller(620/500) controlling the switching circuit according to a cooperation state of the connector and the external component, so that the battery packs(100/200) are connected in series or in parallel.
Kim discloses all the claimed invention except for expressly stating that the switching circuit (600) is a series-parallel switching circuit.
Gao discloses factual evidence of a series-parallel switching circuit (see Figs. 26-29) in which the battery packs are configured to output 20V(Fig. 26; where some are in series and other are in parallel), 40V(Fig. 27; where some are in series and other are in parallel), 60V(Fig. 28; where some are in series and other are in parallel), and 120V(Fig. 29; where some are in series and other are in parallel) (see tables on ¶[0822], and ¶[0823]).
Kim and Gao are power supply analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the series-parallel switching circuit of Gao into the battery of Kim, which, under 
Accordingly claim 1 would have been obvious.
Claims 2-5,8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055 and in further view of Oberlin et al., (Oberlin) US 2008/0084182
Regarding claim 2, Kim in view of Gao discloses all the claimed invention as set forth and discussed above in claim 1. However, the combination of Kim in view of Gao does not expressly teach, “wherein the battery further comprises a battery charging and discharging management chip, configured to balance a voltage of a battery cell of a battery pack during charging or discharging of batteries in series or in parallel”.
Oberlin discloses factual evidence of a battery further comprising a battery charging and discharging management chip (43)(see Figs. 5-6), configured to balance a voltage of a battery cell(one of 24i; i=1 to n) of a battery pack(41) during charging or discharging of batteries in series or in parallel([0032],[0037] and [0044](during charging),[0047](during discharging),[0048]).
Kim, Gao, and Oberlin are battery packs power supply analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Oberlin by having the battery system of Kim as modified by Gao comprises a battery charging and discharging management chip, configured to balance a voltage of a battery cell of a battery pack during charging or discharging of batteries in series or in parallel for the advantages of controlling charging of the lithium battery  by monitoring a charge state of the lithium battery and regulating a field current of the alternator/generator, as per the teachings of Oberlin(¶[0029]).
Accordingly claim 2 would have been obvious.
Regarding claim 3, Kim in view of Gao and Oberlin discloses all the claimed invention as set forth and discussed above in claim 2. Oberlin further discloses, wherein the battery charging and discharging management chip(43) is disposed with a communication terminal (BIT serial link; see ¶[0048]) and a voltage monitoring terminal(overvoltage terminal under battery status in connector C-3¶[0044]); see Fig. 6), the communication terminal being connected to the microcontroller(60) and the voltage monitoring terminal being connected to a positive electrode and a negative electrode of the battery pack respectively(see connection of C3 and C1 to positive electrode and connection of C3 to Gnd and negative electrode of battery pack 41; see Fig. 6).
Regarding claim 4, Kim in view of Gao and Oberlin discloses all the claimed invention as set forth and discussed above in claim 2. Oberlin further discloses, wherein the battery further comprises an on/off protection circuit(emergency cutoff switch; see; see ¶[0037]-[0038])
Regarding claim 5, Kim in view of Gao and Oberlin discloses all the claimed invention as set forth and discussed above in claim 4. Kim further discloses, wherein the battery pack comprises a first battery pack(100) and a second battery pack(200)(see Kim; Fig. 2).
Regarding claim 8, Kim in view of Gao and Oberlin discloses all the claimed invention as set forth and discussed above in claim 1. Kim further discloses, wherein the connector is connected to an external component in a contact manner(via adapter 20 and chargeable 10; see Fig. 1. Additionally, notebook computer are equipped with connectors thereon to receive power supply from adapter(20) and/or battery pack (10), such like adapter (20) and battery pack (10)) or in a contactless manner for cooperation.
Regarding claim 10, Gao in view of Oberlin discloses all the claimed invention as set forth and discussed above in claim 8. Kim further discloses that the external component is disposed with an external electrode, and wherein the connector is an electrode, the external electrode being connected to the connector in a contact manner (notebook computer is equipped with a connector configured to receive power from a male connector from an adapter and/or battery pack connector).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055 and in further view of Wang CN 201728641
Regarding claim 11, Kim in view of Gao discloses all the claimed invention as set forth and discussed above in claim 1.However, Kim, Gao and Oberlin do not expressly teach, the external component being a battery bucket. 
Wang discloses factual evidence that the external component(connector 5) being a battery bucket(buckle part 52)(see ¶[0023]-[0024])
Kim, Gao, and Wang are battery packs analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang by having the external component of Kim as modified by Gao being a battery bucket for the advantages of providing a battery pack convenient for assembling and disassembling , as per the teachings of Wang (abstract; [0006]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055 and Oberlin et al., (Oberlin) US 2008/0084182 and in further view of Hanaoka et al., (Hanaoka) JP H0775257.
Regarding claim 9, Kim in view of Gao and Oberlin discloses all the claimed invention as set forth and discussed above. However the combination of Kim, Gao, and Oberlin fails to expressly teach, “wherein the connector is a reed switch, and the external component is disposed with a magnet, the magnet being connected to the reed switch in a contactless manner”.
Hanaoka discloses (see Figs. 3-6, and 10)factual evidence of, wherein the connector is a reed switch(16), and the external component is disposed with a magnet(14), the magnet(14) being connected to the reed switch(16) in a contactless manner.
Kim, Gao, Oberlin are power supply analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have make the connector of the device of Kim in view of Gao and Oberlin, a reed switch, and the external component is disposed with a magnet, the magnet being connected to the reed switch in a contactless manner, as recited, so as to obtain  waterproof structure because the reed switch is operated by the magnetic force of the magnet through the housing and thereby reducing the possibility of malfunction of the switch, as per the teachings of Hanaoka.
Accordingly claim 9 would have been obvious.
Allowable Subject Matter
Claims 6-7, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 23, 2021